PER CURIAM.
We reverse the order dismissing the action below for lack of prosecution under Florida Rule of Civil Procedure 1.420(e) as to the defendant David Sose and remand the cause to the trial court for further proceedings based on a holding that (1) *57there was record activity directed toward disposition of the cause within one year prior to the filing of the defendant David Sose’s motion to dismiss, to wit: the issuance of a summons on the instant complaint as to the codefendant Timothy Leary, and (2) the defendant David Sose was therefore not entitled to a dismissal of the action as to him under Rule 1.420(e). Utset v. Campos, 548 So.2d 834 (Fla. 3d DCA1989).
Reversed and remanded.